Exhibit 99.2 TILERA CORPORATION AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2014 IN U.S. DOLLARS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 1 - 2 Condensed Interim Consolidated Statements of Operations and Comprehensive Loss 3 Condensed Interim Statements of Changes in Stockholders' (Deficit) Equity 4 Condensed Interim Consolidated Statements of Cash Flows 5 - 6 Notes to Condensed Interim Consolidated Financial Statements 6- 12 TILERA CORPORATION AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share data) June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $22 as of June 30, 2014 (unaudited) and December 31, 2013 Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET DEPOSITS AND OTHER ASSETS 74 74 Total assets $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 1 TILERA CORPORATION AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share data) June 30, December 31, Unaudited Audited LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY CURRENT LIABILITIES: Revolving credit line $ $ Term debt Accounts payable Accrued liabilities Payroll liabilities Other current liabilities Total current liabilities STOCKHOLDERS' (DEFICIT) EQUITY: Convertible preferred stock - Series A (par value of $0.0001; 15,951,250 shares, authorized; and 15,750,000 shares, issued and outstanding) as of June 30 2014 (unaudited) and December 31, 2013 Convertible preferred stock - Series B (par value of $0.0001; 16,780,813 shares, authorized; and 16,547,000 shares, issued and outstanding) as of June 30 2014 (unaudited) and December 31, 2013 Convertible preferred stock - Series C (par value of $0.0001; 115,600,000 shares, authorized; and 109,800,724 shares, issued and outstanding) as of June 30 2014 (unaudited) and December 31, 2013 Convertible preferred stock - Series D (par value of $0.0001; 78,167,855 shares, authorized; and 76,796,488 shares, issued and outstanding) as of June 30 2014 (unaudited) and December 31, 2013 Convertible preferred stock - Series E (par value of $0.0001; 27,435,000 shares, authorized; and 27,289,145 shares, issued and outstanding) as of June 30 2014 (unaudited) and December 31, 2013 Common stock (par value of $0.0001; 380,000,000 shares, authorized; 22,114,325 and 20,815,423 shares, issued and outstanding as of June 302014 (unaudited) and December 31, 2013, respectively 2 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 2 TILERA CORPORATION AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS U.S. dollars in thousands Six months ended June 30, Unaudited Revenues $ $ Costs of goods sold Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Operating loss ) ) Financial expense, net ) ) Loss before income taxes ) ) Income taxes 22 37 Net loss and comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed interim consolidated financial statements. 3 TILERA CORPORATION AND ITS SUBSIDIARIES CONDENSED INTERIM STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) U.S. dollars in thousands (except share data) Total Series A convertible Series B convertible Series C convertible Series D convertible Series E convertible Additional stockholders' preferred stock preferred stock preferred stock preferred stock preferred stock Common stock paid-in Accumulated (deficit) Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount capital deficit Equity Balance as of January 1, 2013 $ $
